—Appeal by the defendant from a judgment of the County Court, Westchester County (Lange, J.), rendered October 12, 2001, convicting him of criminal possession of a weapon in the third degree, after a nonjury trial, imposing sentence, and issuing two orders of protection to remain in effect until October 12, 2007.
Ordered that the judgment is modified, on the law, by deleting from the orders of protection the provisions that they remain in effect until October 12, 2007; as so modified, the judgment is affirmed, and the matter is remitted to the County Court, Westchester County, for a new determination of the duration of the orders of protection in accordance herewith.
The County Court’s determination of the duration of the orders of protection issued at sentencing pursuant to CPL 530.13 (4) should have taken into account the defendant’s jail-time credit (see People v Eaddy, 302 AD2d 473 [ 2003]; People v Holmes, 294 AD2d 871 [2002]; People v Harris, 285 AD2d 980 *521[2001]). Accordingly, the matter must be remitted to the County Court, Westchester County, for a new determination of the duration of the orders of protection, taking into account the defendant’s jail-time credit.
The defendant’s remaining contentions are without merit. S. Miller, J.P., Goldstein, Cozier and Mastro, JJ., concur.